DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 22 September, 2022.
Claims 1, 5, 8-9, 17, and 19 were amended; no claims were cancelled; new claims 21-23 were added; therefore, claims 1-23 are pending in the current application and will be addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 (hereinafter referred to as Laster ‘132) and Clark US 20170371039 A1.

Regarding Claim 1, Pelin teaches a system for presenting marine data ([0005]), wherein the system comprises: 
at least one sonar transducer associated with a watercraft (sonar transducer assembly 106 and watercraft 104 in Fig.2, [0026]), wherein the at least one sonar transducer is configured to emit one or more sonar beams into an underwater environment of a body of water in a direction relative to the watercraft (scanning or sweeping sonar imaging system, [0032]), wherein the one or more sonar beams are each emitted according to a beam shape (360-degree scanning, [0032, 33]; and beam shape in Fig. 6); 
a display (display in console 109 or additional displays 111 in Fig. 2, [0035]); 
one or more processors (processor 110 in Fig. 2, [0026]); and 
a memory ([0035]) including computer program code (automatic charting function, [0037]) configured to, when executed, cause the one or more processors to: 
cause, on the display, presentation of a chart including at least a portion of the body of water (Figs. 4 and 5, [0035-37]); 
cause, on the display, presentation of a representation of the watercraft at a position in the chart corresponding to a current location of the watercraft (Figs. 4 and 5, [0035-37]); 
determine a depth corresponding to a bottom surface of the body of water at the current location of the watercraft (water depth is calculated from sonar data to form topographical data, [0040-42]); 
determine, based on the determined depth and the beam shape corresponding to the at least one sonar transducer, a sonar beam footprint corresponding to a projection of the beam shape at the determined depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; [0037-42]); and 
cause, on the display, presentation of the sonar beam footprint on the chart and relative to the representation of the watercraft so as to visually indicate sonar beam coverage of the at least one sonar transducer relative to the watercraft and within the underwater environment (control processor 110 is also configured to render updated chart 300 on the display, Figs. 4 and 5, [0037]).
Pelin does not explicitly teach wherein the sonar beam footprint presented on the chart is different than generated sonar imagery and is an indication of the projection of the beam shape on the bottom surface at the determined depth.
Laster ‘132 teaches a sonar beam footprint on a chart different than generated sonar imagery (330 in Figs. 2A-2C, [0059, 60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a sonar beam footprint on a chart different than generated sonar imagery similar to Laster ‘132 and have the footprint as an indication of the beam shape on the bottom surface at the determined depth similar Clark. This would have the predictable result of showing the user where the sonar system is scanning.

Regarding Claim 2, Pelin as modified above teaches the system of claim 1, wherein the sonar beam footprint is a first sonar beam footprint and the current location is a first location, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine, in an instance in which the watercraft has moved to a second location (GPS coordinates and boat moving along a path of travel, [0039, 43]), a second depth corresponding to the bottom surface of the body of water at the second location (water depth is calculated from sonar data to form topographical data at each location, [0040-42]); 
determine, based on the determined second depth and the beam shape corresponding to the at least one sonar transducer, a second sonar beam footprint corresponding to a projection of the beam shape at the determined second depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; Figs. 4 and 5, [0037-43]); and 
cause, on the display, presentation of the second sonar beam footprint on the chart and relative to the representation of the watercraft (Figs. 4 and 5, [0043]).

Regarding Claim 3, Pelin as modified above teaches the system of claim 2, wherein the computer program code is further configured to, when executed, cause the one or more processors to remove or cease presentation on the display of the first sonar beam footprint (previously-acquired data, [0048]).

Regarding Claim 4, Pelin as modified above teaches the system of claim 2, wherein the position in the chart is a first position in the chart, wherein the computer program code is further configured to, when executed, cause the one or more processors to cause, on the display, presentation of a trail of sonar beam footprint coverage from the first position in the chart to a second position in the chart corresponding to the second location of the watercraft (Fig. 4 and 5, [0037-43]).

Regarding Claim 5, Pelin as modified above teaches the system of claim 1, 
Pelin does not explicitly teach wherein the sonar beam footprint is presented in one of highlight form or a pattern on the chart.
	Laster ‘132 teaches a sonar beam footprint as a pattern or highlight on a chart (330 in Figs. 2A-2C, [0059, 60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a highlight or pattern on a chart similar to Laster ‘132. This would have the predictable result of distinguishing the footprint from the surrounding chart.

Regarding Claim 6, Pelin as modified above teaches the system of claim 1, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to determine the sonar beam footprint further based on an operating frequency of the at least one sonar transducer.
However, Laster ‘132 teaches adjusting the length of the sonar beam indicator based on operating frequency of the one or more transducer elements (Fig. 4, [0023, 61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to additionally base the footprint on the operating frequency of the at least one sonar transducer similar to Laster ‘132. This would help ensure the range of the footprint is accurate.

Regarding Claim 7, Pelin as modified above teaches the system of claim 1, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine the sonar beam footprint further based the direction relative to the watercraft that the at least one sonar transducer is pointing; and cause, on the display, presentation of the sonar beam footprint on the chart and relative to the representation of the watercraft further based on the direction relative to the watercraft that the at least one sonar transducer is pointing (360-degree sonar scanning results in nonconcentric circles along the path with clear start and end points of the scanning in Fig. 7. This indicates the direction of scanning relative to the watercraft is known and displayed on the chart, [0049]).

Regarding Claim 10, Pelin as modified above teaches the system of claim 1, wherein the computer program code is further configured to, when executed, cause the one or more processors to determine the depth corresponding to the bottom surface of the body of water at the current location of the watercraft based on sonar data obtained using the at least one sonar transducer (water depth is calculated from sonar data to form topographical data, [0040-42]).

Regarding Claim 11, Pelin as modified above teaches the system of claim 1, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to determine the depth corresponding to the bottom surface of the body of water at the current location of the watercraft based on chart data. 
However, Laster ‘132 teaches finding depth information from a chart ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to determine depth information from a chart similar to Laster ‘132. This would decrease the calculations required to determine the footprint.

Regarding Claim 13, Pelin as modified above teaches the system of claim 1, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
cause, on the display, presentation of an indicator within the sonar beam footprint, wherein the indicator corresponds to an object within sonar data received by the at least one sonar transducer at the current location (displays underwater vegetation, Fig. 7, [0045]).

Regarding Claim 14, Pelin as modified above teaches the system of claim 13, wherein the indicator is presented at an indicator position within the sonar beam footprint and relative to the representation of the watercraft, wherein the indicator position corresponds to an actual position of the object relative to the watercraft (Fig. 7, [0045, 46]).

Regarding Claim 16, Pelin as modified above teaches the system of claim 1,
Pelin does not teach but Laster ‘132 teaches wherein the at least one sonar transducer comprises at least one of a linear downscan sonar transducer, a conical downscan sonar transducer, a sonar transducer array, or a sidescan sonar transducer ([0046]).
Additionally, linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, and sidescan sonar transducers are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, or sidescan sonar transducers similar to Laster ‘132. This would help maximize sonar coverage in the water.

Regarding Claim 17, Pelin teaches a marine electronic device for presenting marine data, wherein the marine electronic device comprises: 
a display (display in console 109 or additional displays 111 in Fig. 2, [0035]); 
one or more processors (processor 110 in Fig. 2, [0026]); and 
a memory ([0035]) including computer program code (automatic charting function, [0037]) configured to, when executed, cause the one or more processors to: 
cause, on the display, presentation of a chart including at least a portion of the body of water (Figs. 4 and 5, [0035-37]); 
cause, on the display, presentation of a representation of a watercraft at a position in the chart corresponding to a current location of the watercraft (Figs. 4 and 5, [0035-37]); 
determine a depth corresponding to a bottom surface of the body of water at the current location of the watercraft (water depth is calculated from sonar data to form topographical data, [0040-42]); 
determine, based on the determined depth and a beam shape (360-degree scanning, [0032, 33]; and beam shape in Fig. 6) corresponding to at least one sonar transducer associated with the watercraft (sonar transducer assembly 106 in Fig.2, [0026]), a sonar beam footprint corresponding to a projection of the beam shape at the determined depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; [0037-42]), wherein the at least one sonar transducer is configured to emit one or more sonar beams into an underwater environment of the body of water in a direction relative to the watercraft, wherein the one or more sonar beams are each emitted according to the beam shape (360-degree sonar scanning results in nonconcentric circles along the path with clear start and end points of the scanning in Fig. 7. This indicates the direction of scanning relative to the watercraft is known and displayed on the chart, [0049]); and 
cause, on the display, presentation of the sonar beam footprint on the chart and relative to the representation of the watercraft so as to visually indicate sonar beam coverage of the at least one sonar transducer relative to the watercraft and within the underwater environment (control processor 110 is also configured to render updated chart 300 on the display, Figs. 4 and 5, [0037]).
Pelin does not explicitly teach wherein the sonar beam footprint presented on the chart is different than generated sonar imagery and is an indication of the projection of the beam shape on the bottom surface at the determined depth.
Laster ‘132 teaches a sonar beam footprint on a chart different than generated sonar imagery (330 in Figs. 2A-2C, [0059, 60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a sonar beam footprint on a chart different than generated sonar imagery similar to Laster ‘132 and have the footprint as an indication of the beam shape on the bottom surface at the determined depth similar Clark. This would have the predictable result of showing the user where the sonar system is scanning.

Regarding Claim 18, Pelin as modified above teaches the marine electronic device of claim 17, wherein the sonar beam footprint is a first sonar beam footprint and the current location is a first location, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine, in an instance in which the watercraft has moved to a second location (GPS coordinates and boat moving along a path of travel, [0039, 43]), a second depth corresponding to the bottom surface of the body of water at the second location (water depth is calculated from sonar data to form topographical data at each location, [0040-42]); 
determine, based on the determined second depth and the beam shape corresponding to the at least one sonar transducer, a second sonar beam footprint corresponding to a projection of the beam shape at the determined second depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; Figs. 4 and 5, [0037-43]); and 
cause, on the display, presentation of the second sonar beam footprint on the chart and relative to the representation of the watercraft (Figs. 4 and 5, [0043]).

Regarding Claim 19, Pelin teaches a method for presenting marine data, the method comprising: 
causing, on a display, presentation of a chart including at least a portion of a body of water (Figs. 4 and 5, [0035-37]); 
causing, on the display, presentation of a representation of a watercraft at a position in the chart corresponding to a current location of the watercraft (Figs. 4 and 5, [0035-37]); 
determining a depth corresponding to a bottom surface of the body of water at the current location of the watercraft (water depth is calculated from sonar data to form topographical data, [0040-42]); 
determining, based on the determined depth and a beam shape (360-degree scanning, [0032, 33]; and beam shape in Fig. 6)  corresponding to at least one sonar transducer associated with the watercraft (sonar transducer assembly 106 in Fig.2, [0026]), a sonar beam footprint corresponding to a projection of the beam shape at the determined depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; [0037-42]), wherein the at least one sonar transducer is configured to emit one or more sonar beams into an underwater environment of the body of water in a direction relative to the watercraft, wherein the one or more sonar beams are each emitted according to the beam shape (360-degree sonar scanning results in nonconcentric circles along the path with clear start and end points of the scanning in Fig. 7. This indicates the direction of scanning relative to the watercraft is known and displayed on the chart, [0049]); and 
causing, on the display, presentation of the sonar beam footprint on the chart and relative to the representation of the watercraft so as to visually indicate sonar beam coverage of the at least one sonar transducer relative to the watercraft and within the underwater environment (control processor 110 is also configured to render updated chart 300 on the display, Figs. 4 and 5, [0037]).
Pelin does not explicitly teach wherein the sonar beam footprint presented on the chart is different than generated sonar imagery and is an indication of the projection of the beam shape on the bottom surface at the determined depth.
Laster ‘132 teaches a sonar beam footprint on a chart different than generated sonar imagery (330 in Figs. 2A-2C, [0059, 60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a sonar beam footprint on a chart different than generated sonar imagery similar to Laster ‘132 and have the footprint as an indication of the beam shape on the bottom surface at the determined depth similar Clark. This would have the predictable result of showing the user where the sonar system is scanning.

Regarding Claim 20, Pelin as modified above teaches the method of claim 19, wherein the sonar beam footprint is a first sonar beam footprint and the current location is a first location, wherein the method further comprises: 
determining, in an instance in which the watercraft has moved to a second location (GPS coordinates and boat moving along a path of travel, [0039, 43]), a second depth corresponding to the bottom surface of the body of water at the second location (water depth is calculated from sonar data to form topographical data at each location, [0040-42]); 
determining, based on the determined second depth and the beam shape corresponding to the at least one sonar transducer, a second sonar beam footprint corresponding to a projection of the beam shape at the determined second depth (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; Figs. 4 and 5, [0037-43]); and 
causing, on the display, presentation of the second sonar beam footprint on the chart and relative to the representation of the watercraft (Figs. 4 and 5, [0043]).

Regarding Claims 21-23, Pelin as modified above teaches the system of claim 1, the marine electronic device of claim17, and the method of claim 19, 
Pelin does not explicitly teach wherein the sonar beam footprint presented on the chart does not include sonar imagery presented therein.
Laster ‘132 teaches a sonar beam footprint on a chart different that does not include sonar imagery presented therein (330 in Figs. 2A-2C, [0059, 60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a sonar beam footprint that does not include sonar imagery presented therein similar to Laster ‘132. This would have the predictable result of showing the user where the sonar system is scanning on a chart while still showing other information, such as depth, on the chart (similar to Laster ‘132 Figs. 2A-2C).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 (hereinafter referred to as Laster ‘132) and Clark US 20170371039 A1 and further in view of Laster US 20190346567 A1 (hereinafter referred to as Laster ‘567).

Regarding Claim 8, Pelin as modified above teaches the system of claim 1, Pelin teaches wherein the at least one sonar transducer comprises a first sonar transducer (sonar transducer assembly 106), wherein the first sonar transducer is configured to emit one or more first sonar beams extending from the watercraft, wherein each of the one or more first sonar beams are emitted according to a first beam shape (360-degree scanning has beams extend from the watercraft, [0032, 33]; and beam shape in Fig. 6), and wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine a first sonar beam footprint in an instance in which the first sonar transducer is determined (control processor configured to update the chart 300 with topographical data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; [0037-42]); and 
cause, on the display, presentation of the first sonar beam footprint on the chart and relative to the representation of the watercraft in an instance in which the first sonar transducer is determined (control processor 110 is also configured to render updated chart 300 on the display, Figs. 4 and 5, [0037]).
Pelin does not teach a second sonar transducer, wherein the second sonar transducer is configured to emit one or more second sonar beams extending from the watercraft, wherein each of the one or more second sonar beams are emitted according to a second beam shape and wherein the computer program code is further configured to, when executed, cause the one or more processors to: determine one of the first sonar transducer or the second sonar transducer; determine a second sonar beam footprint in an instance in which the second sonar transducer is determined, wherein the first sonar beam footprint is different than the second sonar beam footprint; and cause, on the display, presentation of the second sonar beam footprint on the chart and relative to the representation of the watercraft in an instance in which the second sonar transducer is determined.
However, Laster ‘567 teaches multiple sonar transducers, which produce beam patterns extending from the transducers, and the ability to display data from at least one of the sonar devices and display only a specific one on a screen or specific one on part of a screen, and can be superimposed on bathymetric charts ([0003, 15, 18, 19, 48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use multiple sonar transducers with sonar beams extending from the sonar devices and allow a display or part of a display to show only data from one similar to Laster ‘567. This would allow the user to focus on a portion of the scannable area instead of all.

Regarding Claim 9, Pelin as modified above teaches the system of claim 1, wherein the at least one sonar transducer comprises a first sonar transducer, wherein the first sonar transducer is configured to emit one or more first sonar beams, wherein each of the one or more first sonar beams are emitted according to a first beam shape, and wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine a first sonar beam footprint corresponding to the first sonar transducer; and 
cause, on the display, presentation of the first sonar beam footprint on the chart and relative to the representation of the watercraft.
Pelin does not teach a second sonar transducer, wherein the second sonar transducer is configured to emit one or more second sonar beams, wherein each of the one or more second sonar beams are emitted according to a second beam shape, and wherein the computer program code is further configured to, when executed, cause the one or more processors to: determine a second sonar beam footprint corresponding to the second sonar transducer, wherein the first sonar beam footprint is different than the second sonar beam footprint; and cause, on the display, and presentation on the display of the second sonar beam footprint on the chart and relative to the representation of the watercraft simultaneously with the first sonar beam footprint, wherein the presentation of the first sonar beam footprint and the presentation of the second sonar beam footprint extend from the representation of the watercraft respectively
However, Laster ‘567 teaches multiple sonar transducers and the ability to display data from at least one of the sonar devices on one screen or screen may be split to show one conical transducer element on one portion and the down-scan transducer element on another portion of the screen such that both have different footprints due to the beam shapes of each, and they can be superimposed on bathymetric charts [0015, 18, 19, 48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use multiple sonar transducers and display data from two of them similar to Laster ‘567. This would allow the user to examine a larger area at once on one screen than when only using a single sonar transducer.
Laster ‘132 teaches a sonar beam footprint on a chart extending from the watercraft (330 in Figs. 2A-2C, [0059, 60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to use a sonar beam footprint extending from the watercraft similar to Laster ‘132 and use this for both footprints. This would have the predictable result of showing the user where the multiple sonar transducers are scanning.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 (hereinafter referred to as Laster ‘132) and Clark US 20170371039 A1 and further in view of Laster US 20190353744 A1 (hereinafter referred to as Laster ‘744)

Regarding Claim 12, Pelin as modified above teaches the system of claim 1, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to: determine a zoom level of the chart being presented on the display; and adjust a size of the sonar beam footprint based on the zoom level of the chart for presentation of the sonar beam footprint on the chart at the zoom level.
However, Laster ‘744 teaches user input determining the zoom level ([0051]). 
Additionally, zoom functions are common in map software and zooming in or out would inherently change the size of the footprint on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelan to include zoom functionality similar to Laster ‘744. This would allow the user to focus on a small or large area of the charge depending on needs.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 (hereinafter referred to as Laster ‘132) and Clark US 20170371039 A1, and further in view of Langford-Wood US 10481259 B2.

Regarding Claim 15, Pelin as modified above teaches the system of claim 14, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to track the object as additional sonar data is captured by the at least one sonar transducer and cause, on the display, presentation of the indicator at an updated indicator position within the sonar beam footprint as the position of the object changes within the sonar beam footprint.
However, Langford-Wood teaches tracking targets in a sonar image and using a symbol to indicate the target (Fig. 6, Col 1, ln 66 – Col 2, ln 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Pelan to track an object and display an indicator of the location of the object similar to Langford-Wood. This would allow the user to follow or avoid fish or other underwater objects of interest.

 Response to Arguments
Applicant's arguments filed 22 September, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “the sonar beam footprint presented on the chart is different than generated sonar imagery and is an indication of the projection of the beam shape on the bottom surface at the determined depth”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues Pelin teaches overlaying sonar imagery on a chart but not sonar beam footprint different from sonar imagery. However, these claim limitations were not present in the original independent claims and were presented by amendment on 22 September, 2022. Therefore, the issue of whether Pelin addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Pelin, Laster, and Clark in the present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645